Case 1:18-cV-22465-FA|\/| Document 16 Entered on FLSD Docket 10/03/2018 Page 1 of 4

UNITED STATES DISTRICT COURT FOR THE

SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 18-22465-CIV-MORENO
UNITED STATES OF AMERICA,

Plaintiff,

vs.
CLARA G. MARTINEZ,

Defendant.
/

 

SCHEDULING ORDER SETTING TRIAL

THIS COURT issues this order in accordance With Local Rule 16.1. The parties shall

comply with the following deadlines.

 

Conference and selection of a mediator to be completed no later than:

October 16, 2018

 

Deadline to join additional parties or to amend pleadings:

October 30, 2018

 

Deadline to complete all discovery (including expert discovery):

March 22, 2019

 

Deadline for the filing of all motions for summary judgment:

April 5, 2019

 

Deadline for the filing of pretrial motions (including motions in limine

 

 

 

 

and Daubert motions): May 22’ 2019
Mediation to be completed no later than: May 22, 2019
Plaintiffs Witness and exhibit lists: July 3, 2019
Defendant's witness and exhibit lists: July 5, 2019
Pretrial stipulations to be filed by: July 9, 2019

 

Calendar Call at 2:00 p.m., Wilkie D. Ferguson U.S. Courthouse,
Courtroom 13-3, 400 North Miami Avenue, Miami, FL 33128:

July 16, 2019

 

 

Trial set for the two-Week period commencing:

 

July 22, 2019

 

 

Case 1:18-cV-22465-FA|\/| Document 16 Entered on FLSD Docket 10/03/2018 Page 2 of 4

Pursuant to Federal Rule of Civil Procedure 40, this action is at issue. It is
ADJUDGED that the parties shall comply with the following trial management procedures:

(l) Pretrial Conference - The Pretrial Conference allowed under Federal Rule of
Civil Procedure 16(a) and required by Local Rule l6.l.C, shall take place immediately following
Calendar Call only if requested by the parties in advance. lf the parties do not request a pretrial
conference in advance of Calendar Call then no pretrial conference will be held.

(2) Plaintiff's Witness and Exhibit Lists ~ Plaintiff shall electronically upload onto
the case docket a copy of Plaintiffs Witness List and a copy of Plaintiffs Exhibit List no later
than Wednesdav, July 3, 2019, at 5:00 p.m.

(a) Plaintiff's Witness List - Plaintiffs Witness List shall include all the witnesses,
both lay and expert, that Plaintiff intends to call at trial. Plaintiffs Witness List
shall briefly describe the nature of each witness’ testimony and whether such
witnesses will be testifying live or by deposition. Witnesses omitted from the list
will not be allowed at trial.

(b) Plaintist Exhibit List - Plaintiffs Exhibit List shall include the exhibits that
Plaintiff intends to use at trial. Plaintiff‘s Exhibit List shall in consecutively
numbered paragraphs adequately describe the nature of each document listed.
The actual exhibits shall be pre-marked with corresponding numbers (e.g.
Plaintiffs Exhibit #l, Plaintiffs Exhibit #2, etc.) which numbers they will retain
through the end of trial. The exhibit list shall refer to specific items and shall not
include blanket statements such as all exhibits produced during depositions or
Plaintijj‘" reserves the use of any other relevant evidence. Exhibits omitted from
the list will not be allowed at trial.

(3) Defendant's Witness and Exhibit Lists - Defendant shall electronically upload
onto the case docket a copy of Defendant's Witness List and a copy of Defendant's Exhibit List
no later than Fridav, July 5, 2019, at 5:00 p.m.

(a) Defendant's Witness List - Defendant's Witness List shall include only those
additional lay and expert witnesses not included on Plaintiffs Witness List.
Witnesses listed by Plaintiff will be available for both parties and should not be
re-listed on Defendant's Witness List. Defendant's Witness List shall briefly

describe the nature of each additional witness’ testimony and whether such

Case 1:18-cV-22465-FA|\/| Document 16 Entered on FLSD Docket 10/03/2018 Page 3 of 4

witnesses will be testifying live or by deposition. Witnesses omitted from
Defendant's Witness List and not listed on Plaintiffs Witness List will not be
allowed at trial.

(b) Defendant's Exhibit List - Defendant's Exhibit List shall include only those
additional exhibits that Defendant wishes to introduce at trial which are not on
Plaintiffs Exhibit List. Defendant's Exhibit List shall in consecutively numbered
paragraphs adequately describe the nature of each document listed. The actual
exhibits shall be pre-marked with corresponding numbers (e.g, Defendant's
Exhibit #1, Defendant's Exhibit #2, etc.) which numbers they will retain through
the end of trial. The exhibit list shall refer to specific items and shall not include
blanket statements such as all exhibits produced during depositions or Defendant
reserves the use of any other relevant evidence. Exhibits omitted from
Defendant's Exhibit List and not listed on Plaintiffs Exhibit List will not be
allowed at trial.

(4) Pretrial Stipulation ~ Pursuant to Local Rule l6.l.E, the parties shall file a Pretrial
Stipulation no later than Tuesdayz July 9, 2019. The Pretrial Stipulation shall conform to the
requirements of Local Rule l6.l.E. The parties shall attach to the Pretrial Stipulation copies of
the witness and exhibit lists along with any objections allowed under Local Rule l6.l.E.9. A
pending motion for continuance shall not stay the requirement for filing of a Joint Pretrial
Stipulation.

(5) Continuance / Settlement - To the extent that the parties request modification of any
date in this Court’s Scheduling Order, the parties shall file either a Motion to Continue Trial or a
Motion to Continue Pretrial Deadlines. A stipulation of settlement must also be in writing. See
Local Rule 7.1.4. Unless the Court grants the motion in writing, counsel must appear at the
Calendar Call.

(6) Motions - When submitting motions, the parties shall submit a proposed order only for
those motions listed in Local Rule 7.1.A.l.

(7) Depositions - Depositions are limited to seven hours during one day absent court order
or agreement of the parties and any affected non-party witnesses See Local Rule 26.1K.

(8) Summary Judgment - The practice of filing multiple motions for partial summary

judgment which are collectively intended to dispose of the case (as opposed to one

Case 1:18-cV-22465-FA|\/| Document 16 Entered on FLSD Docket 10/03/2018 Page 4 of 4

comprehensive motion for summary judgment) in order to evade memorandum page-limitations
is specifically prohibited See Adrninistrative Order 97-06 (S.D. Fla. Jan. 31, 1997) (amending
Local Rule 7.1.C.2).

}/(
DONE AND ORDERED in Chambers at Miami, Florida, this 2 of October 2018.

   
  

. MO NO
D STATES DISTRICT JUDGE

Copies furnished to:

Counsel of Record

Clara G. Martinez, Pro Se
1410 SW ll9th Ct.
Miami, FL 33184

